                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    KARL MECHE                                                CIVIL ACTION

    VERSUS                                                      NO. 18-3995

    METROPOLITAN LIFE INSURANCE CO.                        SECTION “R” (5)



         FINDINGS OF FACT AND CONCLUSIONS OF LAW


I.     INTRODUCTION

       This case arises from the denial of long-term disability benefits. 1

Plaintiff claims that he suffered a back injury at work, 2 but that MetLife—his

ERISA plan issuer 3—has not provided long-term disability benefits.4

Specifically, plaintiff alleges that MetLife denied his claim due to a pre-

existing condition.5 Plaintiff now seeks past and future benefits, as well as

interest, fees, and costs. 6 The Court has jurisdiction over this matter under

29 U.S.C. § 1132(e). The parties agreed to try this case on the briefs. 7 After




1      See R. Doc. 1.
2      See id. at 1 ¶ 7.
3      See id. at 1 ¶ 3.
4      See id. at 2 ¶ 8.
5      See id.
6      See id. at 3-4.
7      See R. Doc. 9; R. Doc. 11.
reviewing the administrative record 8 and the parties’ trial briefs and

exhibits,9 the Court rules as follows.



II.   FINDINGS OF FACT AND CONCLUSIONS OF LAW

      The parties contest whether plaintiff should receive long-term

disability benefits. Making this determination requires the Court to answer

two main questions: (1) Does the policy preclude payment in general for a

disability that results from a pre-existing condition? (2) If so, did plaintiff’s

disability in particular result from a pre-existing condition?

      A.    The Plan

      In order to answer these questions, the Court first summarizes the

terms of the policy at issue. Plaintiff Karle Meche worked for Air Liquide

USA LLC. 10 Air Liquide provides long-term disability insurance to eligible

employees,11 through its Group Benefits Plan. 12 Metropolitan Life Insurance




8     R. Doc. 12.
9     R. Docs. 17, 18, 21.
10    See R. Doc. 12-1 at 96.
11    See, e.g., R. Doc. 12-1 at 1-2, 27. The insurance policy states that the
eligible class is “[a]ll Full-Time employees.” Id. at 27 (emphasis removed).
Defendant does not appear to dispute that Meche was part of this eligible
class. See R. Doc. 18 at 2.
12    See R. Doc. 12-1 at 70.
                                        2
Company insures these benefits.13          The Employee Retirement Income

Security Act of 1974 applies to the administration of these benefits. 14

      The plan provides benefits to disabled individuals.           A disabled

individual is one who, generally, “due to Sickness or as a direct result of

accidental injury,” cannot earn at the same level he did before the disability.15

If a participant becomes disabled, the plan will pay as long-term disability

benefits a portion of his predisability earnings,16 until, roughly, the

participant’s retirement age.17

      These payments begin only after an “Elimination Period.”18            The

Elimination Period is “the period of [the employee’s] Disability during which

[MetLife] do[es] not pay benefits.”19 This period “begins on the day [the

employee] become[s] Disabled,”20 and then continues for “[t]he greater of

the Short Term Disability Maximum Benefit Period or 180 Days.” 21

      The plan also contains a statement regarding pre-existing conditions.

It states:


13    See id.
14    See, e.g., id. at 73.
15    See R. Doc. 12-1 at 23-24.
16    See id. at 21.
17    See id. at 22, 41.
18    See R. Doc. 12-1 at 24.
19    See id.
20    See id.
21    See id. at 21, 24.
                                       3
     DISABILITY INCOME INSURANCE: PRE-EXISTING
     CONDITIONS

     Pre-existing Condition means a Sickness or accidental injury
     for which You:

        • received medical treatment, consultation, care, or services;
          or
        • took prescribed medication or had medications prescribed;

     in the 12 months before Your insurance, or any increase in the
     amount of insurance, under this certificate takes effect.

     We will pay benefits, or any increase in benefit amount due to an
     elected increase in the amount of Your insurance, for a Disability
     that results from a Pre-existing Condition if Your Elimination
     Period starts after the earlier of the date You:

        • have not received medical treatment, consultation or
          services for the Pre-existing Condition for 3 months
          following the date Your Disability insurance, or any
          increase in such insurance, takes effect under this
          certificate; or
        • have been Actively at Work for 12 consecutive months after
          the date Your Disability insurance, or any increase in such
          insurance takes effect under this certificate.22

     This provision, in other words, performs two functions. In the first

section, it defines under what scenarios an employee will be deemed to have

a pre-existing condition.   Specifically, if an employee received medical

treatment or prescriptions for a sickness or injury in the year before his

insurance began, he will be considered to have a pre-existing condition. In



22   R. Doc. 12-1 at 43.
                                     4
the second section, it identifies the scenarios in which MetLife will pay an

employee benefits for a disability resulting from such a pre-existing

condition. Specifically, MetLife will pay benefits if the employee became

disabled after either having not received treatment for the pre-existing

condition for three months after his insurance began, or having worked for a

year after his insurance began.

     Here, Meche’s insurance began on December 7, 2015, and his disability

started on July 21, 2016. 23 Pursuant to the first section, therefore, Meche

had a pre-existing condition if, between the dates of December 7, 2014, and

December 6, 2015, he received treatment or medication. And pursuant to

the second section, MetLife would pay benefits—even if Meche’s disability

resulted from a pre-existing condition—if he had not received treatment for

such a condition from December 7, 2015, through March 6, 2016.24

     B.    The Claim

     Having reviewed the contract language that applies to Meche’s claim,

the Court next summarizes MetLife’s adjudication of his claim. Meche




23    R. Doc. 12-4 at 4.
24    Because Meche had not worked for a year after his insurance began,
the “Actively at Work” condition does not apply. By default, therefore, the
“not received medical treatment” condition supplies the earlier date that
could trigger Meche’s benefit eligibility.
                                       5
worked for Air Liquide as an Account Manager.25 On July 20, 2016, Meche

suffered a back injury at work.26 He described the injury in the following

terms:

      I hurt my back while inspecting cylinders for the company. I
      heard and felt a pop in my middle back and immediately felt
      burning pain. The pain was located primarily in the bottom of
      my shoulder blade all the way down to my beltline on my left side.
      This type of pain was something I had not experienced before.
      The pain has persisted. It is severe and the worst pain I have
      suffered from.27

      Meche had a history of low back pain, 28 and had previously had surgery

at the L4-5 level of his spine. 29 But Meche indicated that the workplace

injury affected a different area of his back. Specifically, Meche claimed that

the incident resulted in a new injury to his upper lumbar spine at level L2-3,

manifested by a protruding disc and radiculopathy.30

      The day after the incident, Meche took disability leave. 31 He received

short-term disability benefit payments through January 20, 2017. 32 But his

claim for long-term disability benefits was denied. 33


25    R. Doc. 12-1 at 96.
26    See id.
27    R. Doc. 12-2 at 67.
28    See, e.g., R. Doc. 12-4 at 29.
29    See, e.g., R. Doc. 12-2 at 98.
30    See R. Doc. 12-4 at 145.
31    See R. Doc. 12-1 at 96.
32    See R. Doc. 12-5 at 15.
33    See R. Doc. 12-4 at 3.
                                       6
     MetLife initially denied Meche’s claim for long-term disability based

on treatment records discovered during a “Pre-Existing Condition

investigation.”34 MetLife conducted this investigation because Meche was

injured less than twelve months after his policy became effective.35 As stated

above, Meche’s policy became effective December 7, 2015, and his last day at

work was July 20, 2016.36 The investigation, therefore, examined the twelve

months before Meche’s plan took effect—that is, the period between

December 7, 2014, and December 6, 2015—in order to identify whether

Meche had a pre-existing condition. 37

     MetLife identified in its denial letter five relevant episodes contained

in Meche’s medical file that, it claimed, provided evidence of a pre-existing

condition: (1) On March 31, 2015, Meche saw Dr. Todd Peavy to receive,

inter alia, pain medication for “Herniated Lumbar Disc, Cervicalgia,

Herniated Cervical Disc and Lumbago.” 38 (2) On October 7, 2015, Meche

again received treatment from Dr. Peavy for “chronic lower back pain . . .

[and] lumbar disc disease.”39 (3) On March 2, 2016, Dr. Peavy noted that




34   See R. Doc. 12-4 at 4.
35   See id.
36   See id.
37   See id.
38   See R. Doc. 12-4 at 4.
39   See id.
                                      7
Meche was continuing his treatment, and a pharmacy report corroborated

Meche’s continued use of painkillers. 40 (4) On August 11, 2016, Dr. Patrick

Juneau noted that Meche had been on medication for “chronic lower back

pain” since 2011, and had previously had back surgery at the L4-5 level.41

(5) On January 16, 2017, Dr. Juneau noted that Meche’s chronic back pain

continued despite physical therapy and a steroid injection, and

recommended that Meche “ultimately live with the baseline level of lower

back pain or consider pursuing surgery at the L2-3 level.”42

      Based on these records, MetLife concluded that “although treatment

may have been at various levels it is related to the underlying condition of

multi-level degenerative disc disease and spinal canal stenosis.”43 It stated:

      [Y]ou received medical treatment, consultation, care, or services;
      took prescribed medication or had medications prescribed in the
      12 months before Your insurance, or any increase in the amount
      of insurance went into effect and continued to receive medical
      treatment, consultation or services for the Pre-existing Condition
      for 3 months following the date Your Disability insurance, or any
      increase in such insurance went into effect.44




40    See id.
41    See id.
42    See id.
43    R. Doc. 12-4 at 4.
44    Id.
                                      8
As a result, MetLife determined that Meche’s condition was pre-existing and,

therefore, he was “not eligible for Long Term Disability benefits.”45

      Meche appealed this initial decision.46 During the appeal, a MetLife

nurse consultant reviewed Meche’s claim. 47 The nurse noted the March 31,

2015, and October 7, 2015, doctor visits for low back pain that occurred in

the twelve months before the effective date of Meche’s policy. 48 The nurse

also identified relevant records during the “three month treatment free

period from December 7, 2015 through March 6, 2016.” 49 Specifically, the

nurse pointed to the March 2, 2016, doctor visit “that documented chronic

low back pain.”50

      The review by the nurse went on to reference documents from after the

date of Meche’s injury. For instance, the nurse pointed to the August 17,

2016, imaging—a spinal X-ray and MRI—as “not[ing] a history of mid back

pain.”51 The nurse also mentioned a proposed surgery at the L2-3 level. 52




45    See id. at 4-5.
46    See R. Doc. 12-1 at 95.
47    See id. at 96.
48    See id.
49    See id.
50    See id.
51    See R. Doc. 12-1 at 96.
52    See id.; see also id. at 152.
                                      9
     Based on “the findings on MRI, the proposed surgery, and the fact that

[Meche] was under care and treatment for chronic lumbar spine pain due to

multilevel degenerative disc disease (DDD) throughout the lumbar spine,”

the nurse concluded that the issues presented “regarding the L2/L3 level of

the spine . . . would be pre-existing.”53 The nurse acknowledged that Meche

“stat[ed] his pain is from different areas and [is] new.”54 But the nurse

asserted that “a person does not acquire DDD as a result of an injury.”55

Consequently, the nurse consultant opined:

     [A]lthough the pre-existing records do not specifically state
     thoracic sprain/pain . . . and although treatment may have been
     at various levels[,] the thoracic and upper lumbar
     conditions/pain are related to the underlying condition of multi-
     level degenerative disc disease and spinal canal stenosis and
     therefore would be considered pre-existing to your client’s back
     pain.56

     In short, therefore, the nurse consultant identified that Meche “was

under treatment for chronic back pain,” including doctor visits and

medication, “during the pre-existing period . . . and the treatment free




53   R. Doc. 12-1 at 96.
54   Id. at 97.
55   Id.
56   Id.
                                    10
period.”57 Therefore, “his conditions [we]re considered pre-existing and as

such [Meche] does not qualify for LTD benefits.”58

      Following the denial of his appeal, Meche filed the current suit.59

Meche states that having “exhausted his administrative remedies,” he now

seeks in court to “reverse MetLife’s denial of benefits.”60

      C.     Legal Standard

      Having summarized the plan and the claim, the Court now turns to its

analysis of MetLife’s decision to deny Meche long-term disability benefits.

The Court has issued a companion order identifying its standard of review as

de novo.61

      D.     Discussion

      The Court first considers whether the policy language allows MetLife

to deny benefits on the basis of a pre-existing condition. The Court next

considers how this language applies to plaintiff.




57    R. Doc. 12-1 at 97.
58    Id.
59    R. Doc. 1.
60    Id. at 2 ¶ 14.
61    R. Doc. 22.
                                      11
            1.    Whether the Pre-Existing Condition Clause Has
                  Force

      Plaintiff argues that while the plan identifies when it will pay benefits

based on a pre-existing condition, the policy does not state when it will not

pay benefits based on a pre-existing condition. 62 In other words, plaintiff

argues that the plan does not contain a “pre-existing condition exclusion.” 63

Defendant, on the other hand, argues that the plan does not contain an

exclusion but rather a provision.64 In other words, the plan identifies when

it will pay benefits based on a pre-existing condition, and therefore does not

need to state when it will not pay benefits based on a pre-existing condition.65

The Court finds that the pre-existing provision in the contract effectively

delineates when an individual with a pre-existing condition is eligible for

long-term disability payments.

      “In construing ERISA plan provisions, we interpret the contract

language ‘in an ordinary and popular sense as would a person of average

intelligence and experience,’ such that the language is given its generally

accepted meaning if there is one.” Wegner v. Standard Ins. Co., 129 F.3d

814, 818 (5th Cir. 1997) (quoting Todd v. AIG Life Ins. Co., 47 F.3d 1448,


62    See R. Doc. 17 at 6.
63    See id.
64    See R. Doc. 18 at 8.
65    See id.
                                      12
1451 n.1 (5th Cir. 1995)); see also Ramirez v. United of Omaha Life Ins. Co.,

872 F.3d 721, 725 (5th Cir. 2017). That said, “if the plan terms remain

ambiguous after applying ordinary principles of contract interpretation,” the

Court will “apply the rule of contra proferentum and construe the terms

strictly in favor of the insured.” Wegner, 129 F.3d at 818.

      Reading the provision on pre-existing conditions as providing no limits

on when the policy will pay benefits, as plaintiff advocates, fails to interpret

the contract as an ordinary person would.          An average person would

understand this clause to mean that, in the scenarios defined, a pre-existing

condition will not preclude payment. In addition, an “elementary rule[] of

contract interpretation . . . require[s] courts to give meaning to each term,

phrase, and provision of a contract.” Tenn. Gas Pipeline Co. v. F.E.R.C., 17

F.3d 98, 104 (5th Cir. 1994). But plaintiff’s reading would require the Court

read this entire section of the plan as surplusage. Plaintiff’s reading thus

violates both the plain language of the contract and the elementary principles

of contract interpretation. The Court therefore finds, contrary to plaintiff’s

suggested gloss, that the contract allows MetLife to deny benefits based on

pre-existing conditions.

      Because the language of the provision is clear, the Court finds that it

does not violate any requirement for exclusions to be express. See Harris v.


                                      13
Olympus Terminals & Transp. Co., 516 F.2d 922, 924 (5th Cir. 1975) (“If an

exclusion is to take away what the insuring language provides, it must do so

in unmistakably clear terms.” (quoting Parfait v. Jahncke Serv., Inc., 484

F.2d 296, 308 (5th Cir. 1973)). And even if the language were not clear, the

Court would not find this heightened standard triggered, because—as

defendant notes—the provision identifies the scenarios in which the plan will

provide benefits despite a pre-existing condition, rather than excluding a

participant from benefits as a result of a pre-existing condition. Overall,

therefore, the Court finds that the clause at issue validly permits the denial

of benefits based on a pre-existing condition.

            2.    Whether Meche’s Disability Resulted from a Pre-
                  Existing Condition

      Plaintiff argues that because he suffered a “work-related injury

involving a different area of his spine,” the pre-existing condition provision

in the plan does not apply.66 Defendant responds that any treatment for this

injury related to plaintiff’s degenerative disc disorder and spinal stenosis that

he had previously received treatment for, and thus his pre-existing condition

prevented payment of benefits. 67       In short, therefore, the Court must

determine whether under the plan terms, Meche’s “Disability . . . results from


66    See R. Doc. 17 at 9.
67    See R. Doc. 18 at 11.
                                       14
a Pre-existing Condition.” 68 The Court finds that the evidence does not

support a conclusion that Meche’s disability following his work-related

injury resulted from a pre-existing degenerative disorder.

     First, the Court notes that defendant does not dispute that plaintiff

suffered a work-related injury.69 The medical evidence also reflects that

plaintiff contemporaneously reported the accident and injury to his medical

providers. A medical form dated July 28, 2016, records that Meche suffered

a work-related injury when he “[f]elt [his] [b]ack [p]op.”70 And on August

11, 2016, one of Meche’s treating doctors, Dr. Juneau, stated: “It is my

impression that Karl Meche was injured on-the-job on July 20, 2016 while

he was turning a cylinder while working for Air Liquid America.”71 Dr.

Juneau also later made a similar comment when he concluded on March 21,

2017, that Meche was “essentially at maximum medical improvement”

following his “on-the-job accident that occurred on July 20, 2016.” 72

     Second, the evidence reveals that this injury affected a new part of

Meche’s back. Broadly, Meche’s previous back problems were at the L4-5




68   See R. Doc. 12-1 at 43.
69   See R. Doc. 18 at 14.
70   See R. Doc. 12-3 at 185.
71   R. Doc. 12-2 at 99.
72   See R. Doc. 12-1 at 153.
                                     15
level, but his injury affected the higher L2-3 level.73 Specifically, prior to his

injury, Meche had undergone surgery at L4-5. 74 He had an L4-5 spinal fusion

in 2007, as well as a lumbar laminectomy and discectomy in 2011 at that

level.75 There is no pre-accident evidence of problems at L2-3.

      Following Meche’s injury, a radiology report revealed that “[a]t L2-3,”

he had a “broad-based disc bulge.”76 Dr. Juneau interpreted these MRIs as

“show[ing] a disc protrusion off to the left at the L2-3 level with moderate

spinal canal stenosis at L2-3 level.”77 He reached a primary diagnosis from

this imaging of “lumbar radiculopathy due to disc protrusion at L2-3.”78 Dr.

Peavy also concluded that Meche’s symptoms are “consistent with the

diagnosis he reported he received from Dr. Patrick Juneau.” 79

      The ultimate diagnosis of injury to L2-3 also accords with the initial

clinical findings made in advance of any imaging. Dr. Juneau, for instance,




73    The vertebrae in the spine are identified by region (cervical, thoracic,
lumbar, sacrum, and coccyx), and then by number within each region (with
lower numbers being closer to the skull). See R. Doc. 12-3 at 179. The
lumbar, or “low back” region, has five vertebrae numbered L1 to L5. See id.
Between the vertebrae are “intervertebral disc[s],” which act as cushions.
See id. at 180.
74    See, e.g., R. Doc. 12-1 at 100.
75    See R. Doc. 12-2 at 67, 98.
76    See R. Doc. 12-4 at 124.
77    See id. at 145.
78    See id.
79    See R. Doc. 12-1 at 100.
                                      16
noted that Meche was diagnosed in the days after his injury as having a

thoracolumbar strain. 80 Similarly, before ordering the MRIs, Dr. Juneau

observed that there was “an area of soft tissue swelling and tenderness and

spasm” on Meche’s back, and that this area was above the incisions from

Meche’s previous surgeries.81

      Third, these diagnostic findings also comport with Meche’s symptoms.

The location of Meche’s pain changed after the accident. Before Meche’s

workplace injury, his pain was localized to his “lower lumbar spine around

[his] belt-line.”82 He had “no thoracic spine pain.”83 Now, though, his “pain

is primarily located higher than the pain [he] had before [his] injury.” 84 It

“radiates from the center of [his] back into [his] ribs and down [his] left

leg.”85 Indeed, Dr. Juneau specifically identified Meche’s discomfort as

coming from the area above his prior back surgery. 86 And his physical

therapist confirmed that the current pain has a different origin from Meche’s

prior pain, “due to location and description.” 87




80    See R. Doc. 12-2 at 98.
81    See id. at 98-99.
82    R. Doc. 12-2 at 67.
83    Id.
84    Id.
85    Id.
86    See R. Doc. 12-2 at 98-99.
87    See R. Doc. 12-1 at 110.
                                      17
      The severity of Meche’s pain has also escalated. Before Meche’s injury,

he “only suffered from mild to minor pain in the lumbar spine, which [he]

had been having since [his] 2007 surgery.”88 A doctor’s report from March

31, 2015, for instance, notes that Meche’s “back has been doing well.” 89 Now,

though, Meche’s “pain is different from the mild pain that [he] had before

[his] injury.”90 “It is severe and the worst pain [Meche] ha[s] suffered

from.”91

     This increase in the severity of Meche’s pain also correlates with a

decrease in his ability to function. Meche’s doctor noted that before the

injury, generally Meche’s “pain was under control with medication.”92 He

took pain medication only “on an as-needed basis” and “never took medicine

at work.”93 As a result, Meche was able to engage in an active lifestyle. He

“lift[ed] things, . . . played baseball, walked, [and] duck hunt[ed].”94 His

doctor noted that Meche “coach[ed] his son’s baseball team.”95




88   See R. Doc. 12-2 at 67.
89   See R. Doc. 12-4 at 40.
90   R. Doc. 12-2 at 67.
91   Id.
92   R. Doc. 12-1 at 100.
93   R. Doc. 12-2 at 67.
94   Id.
95   See R. Doc. 12-2 at 99.
                                     18
      Meche also was able to work.96 According to Meche’s job description,

his work could include not only “sit[ing] while traveling,” standing, and

walking, but also “lift[ing] and/or mov[ing] up to 50 pounds in the course of

demonstrating a product.” 97 Indeed, Meche attests that he was able to “move

cylinders around at work . . . [and] drive 6 to 8 hours per day.”98 He “had no

trouble sitting for long periods.”99 Meche performed such tasks at Air

Liquide for over six months before his injury, 100 had worked in industrial

engineering for twenty years,101 and had been employed as an account

manager in industrial sales continuously from August 2002 to August

2015.102

      Following the injury, though, Meche has “suffered with intense

uncontrollable pain . . . [and] mobility loss.” 103 He has increased his use of

painkillers, including oxycodone and fentanyl, and now takes them daily. 104

Even so, he “cannot tolerate sitting or standing for significant amounts of




96    See R. Doc. 12-2 at 99.
97    See R. Doc. 12-3 at 176.
98    R. Doc. 12-2 at 67.
99    Id.
100   See id. (Meche stating that he worked at Air Liquide “from December
2015 through July 2016”).
101   See R. Doc. 12-4 at 151.
102   See id. at 153.
103   See R. Doc. 12-2 at 69.
104   See id. at 67.
                                     19
time.”105 As a result, he cannot “drive for more than 20-25 minutes.” 106

“Most of [his] time is in bed,”107 and “many days he is barely able to get out

of bed.”108 Unsurprisingly, “[h]e is no longer able to go duck hunting, or

participate in social activities.” 109 On one occasion, Meche required three

people to help move him following a back spasm. 110

      In sum, therefore, the changes in location, magnitude, and effect of

Meche’s pain suggest that the pain does not arise from a pre-existing

condition. And overall, the occurrence of a workplace injury, followed by

new anatomical findings, tied to different symptoms all provide evidence

that Meche’s disability does not result from a pre-existing condition.

      The Ninth Circuit’s opinion in Haddad v. SMG Long Term Disability

Plan, 752 F. App’x 493 (9th Cir. 2019), provides a helpful reference point.

There, the appellate court considered a clause that precluded payment of

benefits for “a disability that is ‘caused or contributed by’ a preexisting

condition.” See id. at 494. Specifically, the court considered whether the

pre-existing condition of a right-sided herniated disk caused or contributed




105   See id. at 68.
106   See R. Doc. 12-4 at 149.
107   Id.
108   R. Doc. 12-2 at 70.
109   See id.
110   See id.
                                     20
to plaintiff’s left-sided symptoms. See id. And the court noted that “[t]he

record contains little explanation regarding the causal relationship between

Haddad’s preexisting right-sided condition and his new, debilitating left-

sided symptoms.” Id. The Court therefore found insufficient evidence to

apply the exclusion for pre-existing conditions. See id. at 495.

      Likewise here, the Court finds little evidence to connect plaintiff’s pre-

existing degenerative disc disease to his symptoms following his work-

related injury.   MetLife stated when denying Meche’s appeal that his

“conditions/pain are related to the underlying condition of multi-level

degenerative disc disease and spinal canal stenosis and therefore would be

considered pre-existing to [his] back pain.” 111 But this analysis proves largely

conclusory. It does not explain, for instance, the findings of a new bulge at a

previously undiagnosed level, or the new symptoms following Meche’s

injury. Furthermore, MetLife’s reasoning appears to suggest that any back

injury Meche might suffer would be “related” to his underlying condition of

degenerative disc disease and spinal stenosis.         Taking this uncabined

assertion to its logical extent, though, would lead to an absurd result. The

Court cannot see how a back injury after, say, being hit by a bus would

necessarily be caused by a pre-existing back condition.


111   R. Doc. 12-1 at 97.
                                       21
      Moreover, this conclusion—as stated in MetLife’s letter responding to

Meche’s appeal—does not employ the legally operative language from the

policy. As MetLife did in its initial denial letter, 112 the nurse consultant on

appeal used the wrong standard.113 MetLife states that Meche’s problems are

“related” to the pre-existing condition.114 But the policy requires that the

disability “results from” the pre-existing condition. 115 This distinction makes

a difference.   In order for a disability to “result” from a pre-existing

condition, it must “be a physical, logical, or legal consequence.” Result,

Black’s Law Dictionary (11th ed. 2019). For a disability to “relate” to a pre-

existing condition, though, it need only “have some connection with” it.

Relate, Oxford English Dictionary (3d ed. Dec. 2009). The language of the

plan, therefore, requires a causal relationship between the pre-existing

condition and the disability at issue, not a mere association. The Court does

not find that this heightened standard has been met.

      Indeed, at least one other court evaluating an ERISA claim has found

that a patient’s back injury need not result from his pre-existing degenerative

disc disease. In Smith v. Continental Casualty Co., 616 F. Supp. 2d 1286




112   See R. Doc. 12-4 at 4.
113   See R. Doc. 12-1 at 97.
114   See id.
115   See id. at 43.
                                      22
(N.D. Ga. 2007), a court considered the relationship of this disease and a

plaintiff’s disability that arose following the misplacement of a spinal crew.

See id. at 1290, 1298. There, the court acknowledged that the plaintiff had

degenerative disc disease. See id. at 1290-91. But nevertheless, the court

stated that “[t]he record shows, at most, that [the plaintiff’s] preexisting back

problems have an unknown relationship to his claimed disability.” Id. at

1300. In particular, the court noted that the plaintiff’s imaging showed no

symptoms at the level of interest before the traumatic event. See id. at 1299.

As such, the court found it possible that the plaintiff’s pre-existing condition

did not substantially contribute to his disability, but rather that he had “two

sets of medical problems”—his “underlying back injuries” and the specific

injury he later suffered. See id.

      Likewise here, the Court finds that the evidence best comports with

Meche’s having two sets of medical problems. His degenerative disc disorder

led to diagnostic findings and symptoms associated with the L4-5 level of his

spine. But his July 20, 2016, workplace injury led to a separate injury at the

L2-3 level, which had not shown up before. And it was this subsequent injury

that also led to the severe symptoms—unlike those Meche had experienced

before—that now disable him.




                                       23
            3.    Remaining Arguments

      In addition to the issues discussed above, plaintiff presents three

further arguments in support of his claim. First, plaintiff argues in the

alternative that because he went without back treatment for a continuous

period of over three months—though not the three months immediately

following the start of his coverage—he had a treatment-free period that

would make him eligible for benefits even under the pre-existing condition

provision. 116 Second, plaintiff argues in the alternative that MetLife’s use of

a nurse consultant to review his claim rather than a more specialized medical

professional conflicts with ERISA requirements. 117 Finally, plaintiff argues

that because MetLife both insures the benefits plan and awards benefits, it

has a conflict of interest. 118 The Court addresses each argument in turn.

      First, the Court finds that the “not received medical treatment” clause

does not benefit plaintiff. The clause at issue states:

      We will pay benefits . . . for a Disability that results from a Pre-
      existing Condition if Your Elimination Period starts after . . . the
      date You . . . have not received medical treatment, consultation
      or services for the Pre-existing Condition for 3 months
      following the date Your Disability insurance . . . takes
      effect . . . .119


116   See R. Doc. 17 at 12-13.
117   See id. at 13-14.
118   See id. at 14.
119   R. Doc. 12-1 at 43 (emphasis added).
                                     24
Plaintiff argues this clause means that if a participant goes without treatment

for any three-month period, then the pre-existing condition provision does

not apply. 120 And plaintiff further avers that since he was treatment free for

over four months from March 2, 2016, to July 20, 2016, the pre-existing

provision does not apply to him. 121 The Court finds, though, that the plain

language of the provision refers to the ensuing three months after the

insurance takes effect—here, from December 7, 2015, to March 6, 2016.

      The Court’s reading comports with how an average person would

construe the terms of the contract. The generally accepted meaning of “pre-

existing” refers to one thing that exists before another—here, a medical

condition that exists before the insurance takes effect. Plaintiff’s reading,

though, would not necessarily address such pre-existing conditions. For

instance, under plaintiff’s reading, even if a participant received treatment

for a condition for nine months after his insurance takes effect, he could

evade the application of the pre-existing provision by foregoing treatment for

the next three months. This result would be absurd, and thus is contrary to

how an ordinary person would read the plan.




120   See R. Doc. 17 at 13.
121   See id. at 12.
                                      25
      Furthermore, “following” in common parlance means “[a]s a sequel to,

in succession to (an event), after.” Following, Oxford English Dictionary

(3d ed. Dec. 2009). And the Court finds that the date three months after the

insurance takes effect unambiguously refers to the period immediately after

December 7, 2015. As such, the Court need not adopt a construction of the

language biased in plaintiff’s favor. See Wegner, 129 F.3d at 818 (“Only if

the plan terms remain ambiguous after applying ordinary principles of

contract interpretation are we compelled to apply the rule of contra

proferentum and construe the terms strictly in favor of the insured.”).

      Plaintiff does not contest that he received treatment for his back

condition on March 2, 2016. 122 Specifically, he saw Dr. Peavy, for, among

other things, chronic lower back pain, lumbar disc disease, and numbness in

his left hand. 123 As such, Meche “received medical treatment, consultation

or services for [his] Pre-existing Condition” during the three-month

treatment-free period described in the benefits plan. Consequently, the “not

received medical treatment” clause does not provide a basis for Meche’s

receiving benefits.




122   See R. Doc. 17 at 12.
123   See R. Doc. 12-4 at 29.
                                     26
      Second, the Court finds that MetLife’s use of a nurse consultant does

not require the Court to award benefits to Meche. In order to “provide a

claimant with a reasonable opportunity for a full and fair review of a claim

and adverse benefit determination,” 29 C.F.R. § 2560.503-1(h)(3), an ERISA

plan must, among other things,

      [p]rovide that, in deciding an appeal of any adverse benefit
      determination that is based in whole or in part on a medical
      judgment, including determinations with regard to whether a
      particular treatment, drug, or other item is experimental,
      investigational, or not medically necessary or appropriate, the
      appropriate named fiduciary shall consult with a health care
      professional who has appropriate training and experience in the
      field of medicine involved in the medical judgment.

29 C.F.R. § 2560.503-1(h)(3)(iii).124

      As an initial matter, the Court does not find that the MetLife nurse

consultant provided a “medical judgment” that would implicate this

regulation.   The nurse consultant did not, for instance, “question the

physicians’ diagnoses.” Bess v. Mut. of Omaha Ins. Co., No. CIV.A. 2:11-

00143, 2011 WL 5858815, at *10 (S.D.W. Va. Nov. 22, 2011); see also

Bergman v. UNUM Life Ins. Co. of Am., No. 3:17-CV-00245-PK, 2018 WL

3341209, at *7 (D. Or. June 14, 2018), report and recommendation adopted,




124   Although this language appears under the “[g]roup health plans”
section of the regulations, see 29 C.F.R. § 2560.503-1(h)(3), it also applies to
“[p]lans providing disability benefits,” see 29 C.F.R. § 2560.503-1(h)(4).
                                       27
No. 3:17-CV-245-PK, 2018 WL 3340868 (D. Or. July 6, 2018) (finding that a

nurse’s conclusion that a plaintiff’s “neck and shoulder pain fell within the

preexisting condition exclusion” did not violate the regulation, when the

nurse thoroughly reviewed the record and did not have to “resolv[e] a

difference of opinion between two physicians”). Rather, MetLife enlisted the

nurse consultant’s aid to review the record and “ensure everything was

considered.”125       See Bess, 2011 WL 5858815, at *10 (“Inasmuch as

[defendant’s] denial determinations were based on a review of the objective

medical records . . . , [defendant] did not run afoul of § 2560.503–

1(h)(3)(iii) . . . .”).

       Even if the nurse consultant’s opinion that plaintiff’s disability related

to a pre-existing condition were a medical judgment, though, the evidence

does not show that the nurse consultant lacked the necessary credentials to

make this assessment. In Bess, for instance, the court concluded that the

language of the regulation permits nurses to conduct claim reviews. See

Bess, 2011 WL 5858815, at *10. Or as the Sixth Circuit concluded in Iley v.

Metropolitan Life Insurance Co., 261 F. App’x 860, 864 (6th Cir. 2008):

“[T]his court has never held that a file review by a nurse is an insufficient

form of review.”


125    See R. Doc. 12-1 at 96.
                                       28
      The Sixth Circuit’s related opinion in Boone v. Liberty Life Assurance

Co. of Boston, 161 F. App’x 469 (6th Cir. 2005), is also helpful in

understanding whether a nurse has the “appropriate training and

experience” to review a claim like the one at issue here. In Boone, the nurse

reviewed “x-rays, MRI, [and] doctors’ notes.” Id. at 472. Based on her

review, she concluded that the plaintiff had a “whiplash injury,” as well as

cervical spondylosis consistent with “the normal aging process.” See id. But

she nevertheless concluded that there existed “no objective medical evidence

of impairment.” Id. As a result, the plaintiff did not receive benefits. See id.

In assessing whether a physician should have reviewed the records, rather

than a nurse, the Court did not identify any “reports and diagnoses . . . [that]

would have been appreciated by a doctor but were beyond the ken of [the

nurse].” See id. at 474. Likewise here, the Court cannot point to any material

documents that, as presented in the record, would prove understandable to

a doctor but not a nurse.

      That said, assuming arguendo a violation, MetLife still adequately

complied with ERISA procedures. “Challenges to ERISA procedures are

evaluated under the substantial compliance standard.” Lafleur v. La. Health

Serv. & Indem. Co., 563 F.3d 148, 154 (5th Cir. 2009) (quoting Wade v.

Hewlett-Packard Dev. Co. LP Short Term Disability Plan, 493 F.3d 533, 539


                                      29
(5th Cir. 2007)). Under this standard, the Fifth Circuit has “looked favorably

upon decisions that require ‘knowing what evidence the decision-maker

relied upon, having an opportunity to address the accuracy and reliability of

the evidence, and having the decision-maker consider the evidence

presented by both parties prior to reaching and rendering his decision.’” Id.

(quoting Sweatman v. Commercial Union Ins. Co., 39 F.3d 594, 598 (5th

Cir. 1994)).

      Failing to consult a specialist can contribute to a finding that an

administrator did not substantially comply with ERISA procedures. See

Lafleur, 563 F.3d at 154-55. But the record here, taken as a whole, indicates

that MetLife identified the evidence it relied upon, allowed Meche to address

this evidence, and considered the evidence Meche presented. MetLife’s

denial letters, for example, listed numerous medical records it assessed in

making its decision. 126 MetLife’s letter in response to Meche’s appeal also

demonstrates that MetLife received and considered new evidence from

Meche. 127 And MetLife engaged with these arguments, by, for example,

accepting that Meche suffered a “work-related injury” and that he received

“treatment . . . at various levels.” 128 Overall, therefore, MetLife engaged in a


126   See, e.g., R. Doc. 12-1 at 96-97; R. Doc. 12-4 at 4.
127   See R. Doc. 12-1 at 96.
128   See id. at 97
                                       30
detailed review of plaintiff’s claim that substantially complied with ERISA

procedures.

      Third, whether MetLife had a conflict of interest when reviewing

plaintiff’s claim has no bearing on the Court’s current de novo review.

Plaintiff takes umbrage with MetLife’s “dual role” of both insuring the plan

and determining whether to award benefits under the plan. 129 But here, the

Court has reviewed MetLife’s decision de novo.130 Consequently, even if a

conflict would trigger a “heightened standard of review”—which it does not,

see Holland v. Int’l Paper Co. Ret. Plan, 576 F.3d 240, 247 n.3 (5th Cir.

2009)—the standard of review here can be heightened no further, see, e.g.,

Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 115 (2008) (providing illustrative

options for standards of review in ERISA cases “from deferential to de

novo”).

      Moreover, plaintiff stipulated to this de novo standard. 131 And plaintiff

concedes that “in de novo review the Court gives no deference to Metlife’s

decision.” 132 As such, plaintiff’s argument appears targeted at atmospherics




129   See R. Doc. 17 at 14.
130   See R. Doc. 22 at 1.
131   R. Doc. 16.
132   R. Doc. 17 at 14.
                                      31
rather than merits. The Court therefore finds that MetLife’s purported

conflict of interest has no bearing on the Court’s review.

            4.    Fees and Costs

      Plaintiff’s complaint requests fees, costs, and interest. 133     Plaintiff

clarified in his trial briefing, though, that he intends to move for fees, costs,

and interest after the Court’s ruling.134 The Court will therefore address any

additional award after plaintiff files such a motion.



III. CONCLUSION

      For the foregoing reasons, the Court finds that MetLife unlawfully

denied Meche’s long-term disability benefits. The Court therefore orders

MetLife to pay Meche past and future long-term disability benefits for his

July 20, 2016, back injury.




        New Orleans, Louisiana, this _____
                                      13th day of January, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE


133   See R. Doc. 1 at 3-4.
134   See R. Doc. 17 at 15.
                                       32
